Citation Nr: 0731381	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  97-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include cervical spondylosis, claimed as 
secondary to the service-connected left knee disability, 
status post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas which denied, in pertinent part, 
service connection for cervical spondylosis claimed as 
secondary to the service-connected left knee disability.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1997.  A transcript of his 
testimony is associated with the claims file.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge in March 2003; however, he failed to 
report to the hearing.  After it was established that good 
cause was shown for the veteran's failure to report to the 
March 2003 hearing, the case was remanded to the RO by the 
Board in July 2003 to re-schedule the veteran for a personal 
hearing via video conference before a Veterans Law Judge.  
The veteran thereafter failed to report for the re-scheduled 
hearing in February 2004.  

The case was remanded again in June 2004 for further 
development and adjudicative action.

Another hearing was subsequently scheduled for April 2006, 
and the veteran failed to appear for the scheduled Board 
hearing.  The veteran neither showed good cause for his 
failure to report, nor requested to re-schedule the hearing.  
Thus, it appears that the veteran no longer wants to appear 
for a Board hearing.

The case was most recently remanded again in July 2006 for 
additional development and adjudicative action, including to 
assure compliance with VA's duty to assist the veteran with 
the development of his claim pursuant to 38 C.F.R. § 3.159.  

In an April 2007 supplemental statement of the case, the RO 
most recently affirmed the determination previously entered.


FINDINGS OF FACT

1.  The veteran has a cervical spine disability which began 
many years after separation from service, and was not caused 
by a service-connected disability.  

2.  The veteran's service-connected left knee disability does 
not aggravate the non-service-connected cervical spine 
disability.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service, nor is it proximately due to, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2005, 
March 2006, July 2006 and December 2006, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
veteran presented testimony at a personal hearing before a 
hearing officer at the RO, and he was provided with numerous 
opportunities to appear for a Board hearing.  The claim was 
subsequently readjudicated in July 2005 and April 2007 
supplemental statements of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  
Moreover, it would have been impossible to provide adequate 
notice prior to the initial rating decision in this case 
because the current laws and regulations pertaining to such 
notice requirements were not in effect until November 2000, 
long after the date of the initial rating decision in 1997.  

The notifications of March 2005, March 2006, July 2006 and 
December 2006 substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In sum, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in correspondence to the RO, has demonstrated his 
understanding of the evidentiary requirements.  The veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a cervical spine 
disability, which he asserts is aggravated by the service-
connected left knee disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110;38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Under a recent revision, any increase in severity of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the non-service-
connected disease, will be service connected.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  In the present case, as noted below, the evidence 
of record does not substantiate a causal relationship between 
the veteran's service-connected left knee disability and his 
claimed cervical spine disability; therefore, the newly 
enacted provisions of 38 C.F.R. § 3.310(b) are not directly 
relevant to this case.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, service connection for a post-operative, post-
traumatic knee injury, with chronic recurrent dislocation of 
the left patella was granted pursuant to a January 1976 
rating decision.  The initial 10 percent rating was increased 
to 30 percent, effective June 1996, and the rating was 
further increased to 60 percent in November 1998.  
Entitlement to a TDIU was ultimately granted in a July 2002 
rating decision, effective from May 9, 2002.  

Meanwhile, the veteran submitted claims of service connection 
for a low back disability, a neck disability, and a right 
knee disability, all claimed as secondary to the service-
connected left knee disability.  These claims were denied in 
a September 1997 rating decision, and the veteran appealed 
that determination.  During the course of the appeal, service 
connection was granted for a low back disability and a right 
knee disability, as secondary to the service-connected left 
knee disability.  

Although the medical evidence of record tends to show some 
relationship between the veteran's low back and right knee 
disabilities, and his service-connected left knee disability, 
the medical evidence does not support a link between the 
veteran's cervical spine disability and service, or the 
service-connected left knee disability.  

Throughout this appeal, the veteran has attributed the onset 
of his neck pain to various motor vehicle accidents, and 
other injuries occurring since discharge from service.  There 
is at least one occasion in the VA treatment records where 
the veteran reported that he injured his neck during service 
in 1972, and two private doctors submitted memorandums in 
January 1997 and June 1997, respectively, indicating that the 
veteran injured his neck in 1972 (apparently based on the 
veteran's self-reported history) and had developed a central 
disc herniation at C4-C5; however, the veteran has since 
clarified that his cervical spine disability definitely began 
after discharge from service.  The veteran maintains that his 
cervical spine disability is aggravated by his service-
connected left knee disability.  

Indeed, the service medical records are negative for 
complaints, findings or diagnosis of a cervical spine 
disability.  The first indication of complaints of neck pain 
and spasms comes from VA treatment records dated in April 
1982.  These records reveal a diagnosis of anxiety disorder, 
and it was thought that the veteran's neck spasms were 
secondary to anxiety.  Records from November and December 
1984 attribute the veteran's neck spasms and chronic muscle 
tension to a back/neck injury four years earlier 
(approximately 1980).  

An April 1995 memorandum from one of the veteran's private 
doctors indicates that the veteran had a herniated cervical 
disc at C3-C4.  A December 1995 MRI confirms a central disc 
herniation at C4-C5, but not at C3-C4.  There was central 
bulging the intervertebral disc at C5-C6 and C6-C7.  

A private medical record dated June 1996 noted a history of a 
work-related injury in 1980 and a motor vehicle accident 
(MVA) in 1992.

In a December 1996 memorandum, one of the veteran's private 
doctors opined that the veteran's left knee pain "may very 
well be causing him to shift his weight somewhat, therefore, 
adding extra stress to the right knee and low back, causing 
both of these conditions to become worse."  The private 
doctor did not address the veteran's neck pain.  

At VA examination in March 1997 the veteran reported that he 
hurt his neck in an MVA when he was hit from behind, and in a 
subsequent MVA when his automobile left the road.  X-rays 
confirmed mild cervical spondylosis in the upper cervical 
area.  The examiner specifically reviewed the veteran's 
service medical records and noted that there were x-ray 
studies showing wedging of his back and small nodules in the 
back.  The examiner explained that this was a developmental 
condition and not secondary to an injury.  As such, the 
examiner opined that the veteran's neck condition was not 
aggravated by his left knee condition.  

Similarly, in an August 1997 memorandum, a private doctor at 
a center for pain management agreed with the VA doctor's 
assessment that the developing wedges and small nodules in 
the veteran's back were not secondary to injury or that any 
other anatomical changes in his neck were resultant from his 
knee problem.  The private doctor did, however, opine that 
the veteran's left knee pain and altered gait contributed to 
the veteran's low back and right knee pain.  

Various private treatment records from 1998 reveal that the 
veteran's left knee problem was causing, or aggravating the 
veteran's right knee pain and back pain.  These records do 
not relate neck pain to the service-connected left knee 
disability.  

At a psychiatric evaluation in June 2001, the veteran 
reported that he injured his neck in a 1992 MVA.  Other 
psychiatric records from June 2001 reveal that the veteran 
had a long history of chronic pain syndrome and pain 
medication use.  

At VA examination in July 2005, the veteran reported that his 
chronic neck pain dated back to a 1992 MVA.  Recent MRI 
revealed C5-6 disk osteophyte impingement without deformity 
compression and no canal stenosis.  There was some facet 
hypertrophy at neural foraminal narrowing at C3-4, although 
the radiologist thought it that may represent an artifact.  
The diagnosis was residuals of injury to cervical spine with 
motor vehicle accident in 1992 and degenerative changes.  The 
examiner noted the veteran's complaints of pain in the 
cervical spine and numbness in his hands.  Although there was 
some tenderness in paraspinous muscle spasm along with some 
weakness, there was no definite neurological deficit, except 
for minimal subjective sensory loss in the left hand.  The 
examiner also indicated that the veteran had mild 
degenerative change in his cervical spine, and opined that it 
was more likely than not related to his MVA in 1992, and it 
did not originate in service.  The examiner further opined 
that the cervical spine disability was not related to the 
service-connected disability, nor had it increased in 
severity beyond the natural progression due to the service-
connected disabilities.  The examiner concluded that there 
was no connection at all between the cervical spine disease 
and the veteran's service-connected disabilities.

At VA examination in December 2006, the veteran clarified 
once again that he did not injure his neck during service; 
rather, his neck pain began following a 1992 MVA.  There was 
pain on palpation of the cervical spine and some limitation 
of motion with pain.  The veteran was hypersensitive to 
palpation in the paraspinous muscular of the cervical spine.  
X-rays showed no fracture, dislocation or bony destructive 
lesion.  The cervical spine appeared to be well-aligned, 
there was no evidence of anterolisthesis or retrolisthesis.  
There was no soft tissue swelling evident in the lateral c-
spine.  Disk spaces were mildly narrow at C4-5 and C5-6.  No 
acute abnormality was noted.  The assessment was mild 
degenerative changes at C4-5 and C5-6; and cervical strain.  

The examiner opined that the current cervical spine 
disability was less likely than not related to the service-
connected knee disability.  The veteran developed cervical 
strain following an MVA in 1992.  He had no signs or symptoms 
in the past of any sort of myelopathy or radiculapthy from 
his cervical spine.  There were no strong objective findings 
on physical examination.  The examiner specifically noted 
that the veteran "communicated aggravation with physical 
examination during tests that don't cause pain in patients 
with true pathology (i.e. Waddell sign)."  The examiner 
further noted that the medical history revealed that the 
veteran was not the most compliant patient with respect to 
his medical care, and there was concern that he did not use 
an ambulation device despite multiple falls in the past.  
Additionally, the examiner pointed out that the veteran had a 
narcotic contract with VA , which he had violated by seeing 
an outside pain management specialist, from whom he received 
pain medicines.  Additionally, the veteran's medical history 
has been presented differently to other medical 
professionals, as evidenced by a review of the claims file.  

In sum, the medical evidence in this case weighs against a 
finding of service connection, on a direct basis, and on the 
basis of aggravation of a cervical spine disability by a 
service-connected disability.  The evidence does not show, 
nor does the veteran contend, that his cervical spine 
disability began during service.  Indeed, the first evidence 
of record showing complaints of neck pain is in 1984, nearly 
10 years after discharge from service.  Thus, service 
connection on the basis of in-service incurrence is not 
warranted.  

Likewise, service connection on the basis of aggravation is 
also not warranted.  The evidence reveals that the veteran 
began complaining of neck pain following an injury in 1980 
and again following an MVA in 1992, and the veteran maintains 
that his current low back, neck, and right knee disabilities 
are aggravated by his service-connected left knee disability.  
Although VA and private examiners have opined that the 
veteran's service-connected left knee disability aggravates 
the veteran's low back and right knee pain, no VA or private 
examiner has found any connection whatsoever between the 
veteran's cervical spine disease and the service-connected 
left knee disability.  Examiners have explained that there is 
a logical connection between the low back pain and right knee 
pain, and the veteran's service-connected disability, because 
the veteran's altered gait essentially puts added pressure on 
the low back and right knee.  There is, however, no such 
logical connection between the veteran's cervical spine and 
his left knee disability.  VA examiners in March 1997, July 
2005 and December 2006 all opined that the veteran's cervical 
spine disability was less likely than not related to the 
service-connected left knee disorder.  There is no opinion to 
the contrary.  

There is no evidence of record, other than the appellant's 
contentions, that his current cervical spine disability is 
related to the service-connected left knee disability.  
Although the veteran is competent to report his symptoms, he 
is not a medical expert, and thus not competent to express an 
authoritative opinion on the issue of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

There is no competent medical evidence showing that the 
veteran's cervical spine disability was incurred during 
service, or that it is aggravated by a service-connected 
disability.  Therefore, as the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the veteran's claim for service connection 
for a cervical spine disability must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for a cervical spine disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


